Citation Nr: 9902046	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-22 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently rated at 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1971.

This matter arises before the Board of Veterans' Appeals 
(Board) from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
evaluated the veterans PTSD as 30 percent disabling.  The 
rating was increased to an evaluation of 50 percent by rating 
decision dated in July 1997.  

In January 1999, the veteran submitted new evidence in 
support of his claim directly to the Board.  The Board notes 
that upon a review of the claims file, it does not appear 
that the veteran was given notification that his record was 
being transferred to the Board on appeal and of the the 
provisions set forth in 38 C.F.R. § 20.1304 regarding 
additional evidence submitted following certification of an 
appeal to the Board.  Thus, the 90-day time limitation to 
which an appellant generally is subjected regarding ths 
submission of additional evidence is not for consideration in 
this case.  38 C.F.R. § 20.1304 (1998).  Accordingly, this 
additional evidence, which is relevant to the veterans 
claim, is accepted for consideration in conjunction with this 
appeal.  


REMAND

During the most recent VA examination dated in April 1997, 
the examiner reported that the veteran showed a significantly 
decreased interest in activities and rendered a diagnosis of 
chronic and severe PTSD, with major depression secondary to 
PTSD.  The examiner also noted that the veteran showed major 
impairment in several areas, in particular,  work and social 
relationships.  In a statement dated in June 1997, the 
veteran noted that he experiences restricted social and 
employment relationships.  For example, he stated that has 
been unable to keep stable employment because of an inability 
to deal effectively with authority.  Additionally, he stated 
that he constantly struggles with his personal relationships 
and that his symptomatology has increased.  

As noted above, the veteran has recently submitted additional 
evidence in the form of a clinical summary from the 
Readjustment Counseling Service, Hilo Vet Center, dated 
December 31, 1998.  This evidence was not previously 
available to the RO in that it involves a December 1998 
reassessment of the veteran symptomatology referable to his 
PTSD, and the veteran has not waived RO consideration of this 
evidence.  See 38 C.F.R. § 20.1304(c).  Therefore, to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1. The RO should consider the recently 
submitted December 31, 1998 clinical 
summary from the Readjustment 
Counseling Service, Hilo Vet Center.  

2. The RO should also obtain any 
additional clinical records from the 
Hilo Vet Center and the VA Primary 
Care Clinic in Hilo, Hawaii, 
pertaining to the veterans treatment 
for PTSD.  

3. The RO should then afford the veteran 
the opportunity to report for a VA 
psychiatric examination to evaluate 
the current status of his service-
connected PTSD.  All indicated testing 
should be accomplished.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  The examiner should 
provide an assessment of the veterans 
social and occupational functioning 
and should assign a Global Assessment 
of Functioning score, along with an 
explanation of what that score 
represents.  The examiner should state 
the rationale for any opinions or 
assessments made.  

4. Thereafter, the RO should again review 
the veterans claim.  If the claim 
remains denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
and afforded the requisite time to 
respond.  

The case should then be returned to the Board, if in order 
and in compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the ultimate decision 
warranted in this case, pending completion of the requested 
development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
